
	

113 HR 2520 IH: 501(c)(4) Reform Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2520
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Ms. Michelle Lujan Grisham of
			 New Mexico (for herself and Mr.
			 Cummings) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit
		  501(c)(4) entities from participating in, or intervening in (including the
		  publishing or distributing of statements), any political
		  campaign.
	
	
		1.Short titleThis Act may be cited as the
			 501(c)(4) Reform Act of
			 2013.
		2.501(c)(4)
			 entities prohibited from participating in, or intervening in (including the
			 publishing or distributing of statements), political campaigns
			(a)In
			 generalSubparagraph (A) of
			 section 501(c)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 before the period at the end the following: and which does not
			 participate in, or intervene in (including the publishing or distributing of
			 statements), any political campaign on behalf of (or in opposition to) any
			 candidate for public office..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
